DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s remarks/arguments made in an amendment filed on 05/10/2021.
2.	Claims 1-3, 8-9, 11, and 13-14 have been amended; claims 17-20 have been canceled.
3.	Claims 1-20 are currently pending; claims 1-16 have been examined. 

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
5.	The information disclosure statement (IDS), submitted on 02/05/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

   Response to Arguments/Remarks
6.	Claim Objections:
The amended claims have overcome the claim objections, and the claim objections have been withdrawn.

Regarding the 35 U.S.C. § 112(a) rejection on the limitation of “request/requesting an offline payment pre-registration by transmitting pre-register information and an OTP chip IDentification (ID) of the OTP chip to a payment sever via the communication module, receive/receiving an account ID based on the offline payment registration from the payment sever,” the applicant’s arguments have been fully considered but are not persuasive. The specification discloses that the electronic device may perform the pre-register procedure first by transferring OTP chip ID to the payment server, and then transmit pre-register payment information to the payment server for generating a token after the pre-register procedure is done (see paragraphs [0117]-[0118] of PG Pub (US 20170330188 A1)), or that the electronic device may perform a pre-register procedure by using an OTP chip ID or pre-register payment information but not together (see paragraph [0131] and paragraphs [0147]-[0149] PG Pub (US 20170330188 A1)). The specification is in silent with respect to transmitting pre-register payment information and an OTP chip ID to a payment server together, then receiving an account ID from the payment server. The specification discloses either transmitting an OTP chip ID or transmitting pre-register payment information, but not both, from an electronic device to a payment server. An account ID is sent back to the electronic device if an OTP 
Regarding the 35 U.S.C. § 112(a) rejection on the limitation of “generate/generating a token of pre-register payment information based on the generated OTP and the account ID,” the amended claims have overcome the 35 U.S.C. § 112(a) rejection on the limitation. The 35 U.S.C. § 112(a) rejection on this issue has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on limitation of “receive an account ID based on the offline payment registration.” The amended claim has not overcome the 35 U.S.C. § 112(b). The phrase, “the offline payment registration,” should be amended to “the offline payment pre-registration” in order to overcome the rejection.
The amended claims have overcome the 35 U.S.C. § 112(b) rejections on claims 8-9 and 11, and the 35 U.S.C. § 112(b) rejections have been withdrawn.
		
8.	35 U.S.C. § 101:
The applicant contends that the claimed invention is not generic or conventional, and the applicant further contends that the claimed subject matter is also not performed in the human mind. The examiner is not relying on the “well-understood, routine, or conventional” rationale, and does not group the claimed subject matter in mental processes of abstract ideas in the non-office action filed on 02/08/2021.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]). Regarding the prong two of step 2A, the additional elements, such as an electronic device, a communication module comprising communication circuitry, a short-range communication module comprising short-range communication circuitry, a One Time Password (OTP) module comprising an OTP chip configured to generate an OTP, and a processor, merely use a computer as a tool to perform an abstract idea. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical field. 
With respect to Step 2B, based on the 2019 Revised Patent Subject Matter Eligibility Guidance, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2106.05(f)).

9.	35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 103 rejection.

Claim Objections
10.	Claim 1 is objected to because of the following informalities: 
Claim 1 recites “generate the OTP via the first OTP module by calling a private application program interface (API) at a time of an offline payment.” The phrase, “the OTP,” should be “the first OTP,” and the phrase, “the first OTP module,” should be “the OTP module.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Dependent claims 2-10 and 12-16 are rejected because they depend on the rejection independent claims respectively.

13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




14.	Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “receive an account ID based on the offline payment registration.” There is insufficient antecedent basis for the phrase “the offline payment registration.”
	Dependent claims 2-10 are rejected because they depend on the rejection independent claim 1.
	Claim 5 recites “wherein the processor is configured to transmit the token to the POS terminal upon sensing a contact or proximity of the POS terminal via the short-range communication module.” There is insufficient antecedent basis for the phrase, “the token.” Claim 5 depends on claim 1, and claim 1 has been amended to disclose generating a cryptogram, not a token. 
	Claim 13 recites “receiving the token by combining the first OTP and the stored account information.” First, there is insufficient antecedent basis for the phrase, “the token.” Second, what is unclear is the manner of receiving a token by combining the first OTP and the stored account information. 

Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


16.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to an electronic device, and claims 11-16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite making/authorizing the offline payment transaction. Specifically, the claims recite “requesting an offline payment pre-registration by transmitting pre-register payment information and an IDentification (ID), receiving an account ID based on the offline payment pre-registration, encrypting and storing the account ID; generating the OTP … at a time of an offline payment, generating a cryptogram based on the gen the generated first OTP and the account ID, and transmitting the generated cryptogram … to perform a payment, wherein the cryptogram is to be verified at least comparing the first OTP and a second OTP, wherein the second OTP is to be generated … corresponding to the OTP chip ID,” which is within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for generating a cryptogram based on a generated OTP and transmitting the cryptogram to a POS, a process that deals with transactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor, merely use a computer as a tool to perform an abstract idea. Specifically, an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor perform the steps or functions of transmitting an identifier, receiving/storing an account ID, generating an OTP, generating a cryptogram based on the OTP and account ID, and transmitting the cryptogram to POS. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements, of an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor to perform the steps, amount to no more than using a computer or processor to automate and/or implement the abstract idea of generating OTP and cryptogram to authorize the offline payment. As discussed above, taking the claim elements separately, the electronic device, the communication module, the short-range communication module, the One Time Password (OTP) module, the payment server, the Point On Sale terminal, the embedded secure element, the private application program interface, and the processor perform the steps or functions of transmitting an identifier, receiving/storing an account ID, generating an OTP, generating a cryptogram based on the OTP and account ID, and transmitting the cryptogram to POS. These functions correspond to the actions 
           Dependent claims 2-10 and 12-16 further describe the abstract idea of making/authorizing the offline payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 1-2, 4-6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Le Saint et al. (US 20160065370 A1), Aabye et al. (US 20140164243 A1), and Ben Ayed (US 8905303 B1).
Claims 1 and 11:
Cox discloses the following:
a.	a communication module comprising communication circuitry; a short-range communication module comprising short-range communication circuitry. (See paragraph [0011], “[a] wireless telephone is disclosed according to another embodiment of the invention. The wireless telephone may include a near field communications [NFC] transponder, a mobile wallet and an antenna. The mobile wallet may maintain information related to at least one financial account. The antenna may be communicably coupled to a wireless network.”)
b.	a One Time Password (OTP) module comprising an OTP chip configured to generate first OTP. (See Fig. 3; paragraph [0066]; paragraph [0069], “[a]ccording to another embodiment of the invention, the mobile device 124 may include a password generator 350. The password generator 350 may automatically generate a new password, pass-code or PIN at a predetermined intervals. In certain embodiments, the password generator 350 comprises a random number generator or other suitable secure ID token known in the art of virtual private networks”; Fig. 6; and paragraphs [0078]-[0080], “[f]or example, both password generators may produce the same password at substantially the same period of time. Through the service provider, the two password generators may sync internal clocks in order to simultaneously produce the same passwords.”)
c.	a processor operatively coupled to the communication module and the short-range communication module, wherein the processor is configured to. 
d.	an OTP module/device is already registered and associated with a device identifier on a payment server/system. (See paragraph [0059], “[t]he mobile wallet server 210 and/or the acquirer system 112 may maintain a database associating, at least, financial accounts, onetime passwords, and mobile devices. For example, an account number may be associated with a onetime password and a mobile wallet identifier or a mobile device identifier, such as, for example, a mobile device telephone number and/or a mobile device identifier.”)
generate the first OTP via the OTP module at a time of offline payment, and transmit a set of information, include the first OTP and the account ID, to a Point On Sale (POS) terminal via the short-range communication module to perform a payment (i.e., offline payment). (See paragraph [0011], “[a] wireless telephone is disclosed according to another embodiment of the invention. The wireless telephone may include a near field communications [NFC] transponder, a mobile wallet and an antenna. The mobile wallet may maintain information related to at least one financial account”; paragraphs [0044]-[0045], “[a] wireless mobile device including a mobile wallet that provides a onetime password for transactions is disclosed according to one embodiment of the invention. The wireless device may generate the onetime passwords internally according to a password generation mechanism that may then be confirmed through an acquirer server and/or a mobile wallet server that also includes a similar onetime password generation mechanism. Each of the onetime password generation mechanisms may be in sync with each other through a wireless network or may be programmed to produce the same password at the same time”; and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information 
f.	comparing the first OTP and a second OTP by a payment server, and the second OTP is to be generated by a payment server corresponding to the OTP module of the electronic device. (See paragraph [0059]; Fig. 6; and paragraphs [0078]-[0082], “[f]or example, both password generators may produce the same password at substantially the same period of time. Through the service provider, the two password generators may sync internal clocks in order to simultaneously produce the same passwords…. At blocks 522 and 523 at least the PAN and the onetime password is transmitted to a POS device 110 through, for example, a NFC transponder. The onetime password may alternatively be displayed to a user on the display of the mobile device and then may be transmitted to the POS device 110 by the user, for example, through a keypad…. The acquirer system 112 may receive the request at block 532 and then authenticate the user by comparing the onetime password received from the user and/or mobile device 124 through the POS device 110 with the onetime password stored at the mobile wallet server 210 at block 534. If the passwords don'not match, the transaction is canceled at block 536; the POS device 110 is notified at block 538 and the mobile device 134 is notified at block 540. If the passwords do match at block 534, a confirmation may be sent to the POS device 110 at block 542 and received at the POS device 110 at block 544.”)
Cox does not explicitly disclose the following:

encrypting and storing the account ID in embedded secure element (eSE); 
calling a private application program interface (API); and 
generating a cryptogram based on the OTP and account ID, and transmitting the generated cryptogram, wherein the cryptogram is to be verified at least by comparing the first OTP and a second OTP.
However, Bailey et al. discloses transmitting a OTP chip ID (i.e., an hardware code for an OTP generator) to a server and receiving an account ID (i.e., unique ID).  (See col 6 lines 9-27, “[i]n a particular embodiment of the current techniques, an OTP generator algorithm may use as an input a particular hardware code located on the hardware device on which the OTP generator algorithm resides”; Fig. 3;  and col 6 lines 45-48 “[f]or example, refer to the embodiment of FIG. 3. In this embodiment Token 310, resident on device 312, sends device ID 315 to Provisioner 320. Provisioner 320 returns a unique ID or seed which is bound to the device ID.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Bailey et al., and to transmit the OTP chip/device ID to the server and receive a unique ID, so that the unique ID is bound to the OTP chip/device ID.
The combination of Cox and Bailey et al. discloses the claimed invention but does not explicitly disclose the following:

encrypting and storing the account ID in embedded secure element (eSE); 
calling a private application program interface (API); and 
generating a cryptogram based on the OTP and account ID, and transmitting the generated cryptogram, wherein the cryptogram is to be verified at least by comparing the first OTP and a second OTP.
Aabye et al. discloses transmitting pre-registration payment information (i.e., a real account identifier) and a device ID to a payment server and receiving token derivation keys. (See paragraphs [0061]-[0062], “[i]n some embodiments, enrollment module 220 may receive an enrollment request from a user including an identifier of a payment device and a real account identifier. For instance, if payment device 104 is a mobile device, user 102 may access server computer 200 [e.g., via a web-based interface] to register a device ID of the mobile device in addition to a PAN corresponding to an account [e.g., a credit card account] of user 102.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Bailey et al., to incorporate with the teachings of Aabye et al., and to transmit the payment information with a device ID to register the device, so that the device can be used as the payment device to process a payment transaction.
The combination of Cox, Bailey et al., and Aabye et al. discloses the claimed invention but does not explicitly disclose the following:
encrypting and storing the account ID in embedded secure element (eSE); 

generating a cryptogram based on the OTP and account ID, and transmitting the generated cryptogram, wherein the cryptogram is to be verified at least by comparing the first OTP and a second OTP.
Ben Ayed discloses the following:
a.	encrypting and storing the account information in a secure element. (See col 3, lines 46-61, “[t]he user payment currency and/or payment account information is encrypted and stored on the user's smart phone [in a secure memory location such as keychain or secure element], and is not stored in a centralized database.”)
b.	calling a private (i.e., authorized) application program interface (API). (See col 3, lines 46-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., and Aabye et al., to incorporate with the teachings of Ben Ayed, to encrypt and store the account ID in a secure element, and to integrate an API to interface with the modules, so that the account information can be stored securely.
The combination of Cox, Bailey et al., Aabye et al., and Ben Ayed discloses the claimed invention but does not explicitly disclose generating a cryptogram based on the OTP and account ID, and transmitting the generated cryptogram, wherein the cryptogram is to be verified at least by comparing the first OTP and a second OTP.

a.	generating a cryptogram based on the OTP, identification information, and/or other information, and transmitting the generated cryptogram to another device. (See paragraphs [0160]-[0163], “[a]dditionally or alternatively, the registration cryptogram may be generated using other data such as identification data, authentication data, other information extracted from the credentials and/or the response message, and the like. In an example, the registration cryptogram is generated by encrypting both the OTP and a secure element identifier of the user device [e.g., a subscriber identification module [SIM] ID]…. At step 814, registration cryptogram can be sent to the server computer [e.g., registration server] for verification. In some embodiments, sending the registration cryptogram to the server computer comprises encrypting the registration cryptogram using the second [response] shared secret. The server computer authenticates the user device using the registration cryptogram.”)
b.	wherein the cryptogram is to be verified at least by comparing the first OTP (i.e., decrypted value of the cryptogram) and a second OTP (i.e., registration data provided to the user device). (See paragraph [0160], “the received registration data [e.g., OTP] can be encrypted using the cryptogram key to generate a registration cryptogram [RC],” and paragraphs [0174]-0175], “ [t]he server computer can be further configured to decrypt the received registration cryptogram using the cryptogram key to determine a decrypted value. The decrypted value can be compared with the registration data that is provided to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Le Saint et al., and to generate a cryptogram based on the OTP and the identifier, transmitting the generated cryptogram to another device and validating the cryptogram by comparing the OTP in the cryptogram and OTP on the other device, so that the registration cryptogram is verified if the decrypted registration cryptogram matches the registration data. 
Claims 1 and 11 recite “wherein the cryptogram is to be verified at least by comparing the first OTP and a second OTP b the payment server, wherein the second OTP is to be generated by the payment server corresponding to the OTP chip ID.” The recited payment server is out of the scope of the claimed electronic device and does not have patentable weight.

Claim 2:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses that the OTP module is configured to generate the first OTP in a time synchronization manner. (See paragraph [0012], “[a] wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment 

Claim 4:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses that further comprising an authorization module comprising circuitry, wherein the processor is configured to authorize the user based on a Personal Identification Number (PIN) or a fingerprint input to the authorization module at the time of the offline payment. (See paragraph [0037], “[a]ccess to a network by a consumer can be achieved through entry of a secret code, such as a personal identification number [‘PIN’], in combination with data extracted from the mobile device. In some embodiments, a signature of the consumer may be used in lieu of a secret code”; paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a 

Claims 5 and 14:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses the following:
a.	the short-range communication module comprises at least one of Near Field Communication (NFC) module comprising NFC circuitry, and a Magnetic Secure Transmission (MST) module comprising MST circuitry. (See paragraph [0012], “A wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment of the invention. The mobile wallet maintains information related to at least one financial account and the password generator 
b.	transmit the payment information to the POS via NFC upon sensing contact or proximity of the POS terminal via the short-range communication. (See paragraph [0008]; paragraph [0036]; and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information may include a personal account number [PAN], expiration date, and/or a password or personal identification number [PIN].”)
Aabye et al. further discloses a payment token. (See paragraph [0046], “[i]n some embodiments, as described in further detail below, payment device 104 may be provisioned to store or generate an account token corresponding to a real account identifier [e.g., a PAN] of an account issued by the issuer associated with issuer computer 114. For instance, payment device 104 may include a memory that stores a static account token usable for multiple transactions. As another example, payment device may store [or otherwise have access to] one or more token derivation keys that may be used to generate a unique ‘single-use’ account token when payment device 104 is used to conduct a payment transaction,” and paragraph [0061].)


Claims 6 and 15:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses transmit the selected payment account information to the POS terminal via the short-range communication module to perform the payment. (See paragraph [0008]; paragraph [0036]; and paragraph [0046].)
Aabye et al. further discloses the following:
generate payment information, request a pre-registration of the payment information generated via the communication module, and receive and store a token of the pre-registered payment information via the communication module; and receive and store a token of the pre-registered payment information via the communication module; and the processor is further configured to select the token at the time of payment, and transmit the selected token to the POS terminal via the short-range communication module to perform the payment. (See paragraphs [0046]-[0047]; paragraphs [0061]-[0063]; and paragraphs [0070-[0071].)


Claim 13:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses the following:
a.	the OTP module is configured to generate the first OTP based on a current time at the time of the offline payment. (See paragraph [0008], “[i]f the mobile device generated the password, then the mobile device may communicate the password to the acquirer system for authentication.... The onetime password may be randomly generated or generated by a function and may be time stamped”; paragraph [0063], “[t]he PIN generator 240 may also generate a password upon request from a mobile device 124 through the service provider 130. When a user of the mobile device 124 presents an account from the mobile wallet 208 through the NFC transponder 207 to POS 110 to settle a transaction, the user may request a onetime password from the mobile wallet server 210 through the service provider 130. The mobile device 124 may then send the onetime password to the POS 110 for authentication through the acquirer system 1 12”; and paragraphs [0078]-[0084], “[t]his second onetime 
b.	the processor is configured to generate a set of payment information including the generated the first OTP and the stored account ID. (See paragraph [0012], “[a] wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment of the invention. The mobile wallet maintains information related to at least one financial account and the password generator automatically generates a password for the at least on financial account at predetermined intervals,” and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information may include a personal account number [PAN], expiration date, and/or a password or personal identification number [PIN].”)
Aabye et al. discloses receiving a payment token corresponding to payment information (i.e., an account identifier). (See paragraph [0046], “[i]n some embodiments, as described in further detail below, payment device 104 may be provisioned to store or generate an account token corresponding to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Aabye et al., and to receive a token associated payment information, so that the device can be used as a payment device to make payment through the received token.

19.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Le Saint et al. (US 20160065370 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Kauniskangas et al. (US 20110258121 A1).
Claim 3:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses the following:
a.	the OTP module is configured to generate the first OTP based on a current time at the time of the offline payment. (See paragraph [0008], “[i]f the 
b.	the processor is configured to generate a set of payment information including the generated the first OTP and the stored account ID. (See paragraph [0012], “[a] wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment of the invention. The mobile wallet maintains information related to at least one financial account and the password generator automatically generates a password for the at least on financial account at predetermined intervals,” and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 
Aabye et al. discloses generating a payment token corresponding to payment information (i.e., an account identifier). (See paragraph [0046], “[i]n some embodiments, as described in further detail below, payment device 104 may be provisioned to store or generate an account token corresponding to a real account identifier [e.g., a PAN] of an account issued by the issuer associated with issuer computer 114. For instance, payment device 104 may include a memory that stores a static account token usable for multiple transactions. As another example, payment device may store [or otherwise have access to] one or more token derivation keys that may be used to generate a unique ‘single-use’ account token when payment device 104 is used to conduct a payment transaction,” and paragraph [0061].)
None of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed explicitly discloses generating a payment token by combining generated the first OTP and the stored account ID.
However, Kauniskangas et al. discloses generating a payment token based on a set of data, such as OTP and unique identifiers on a user equipment. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Kauniskangas et al., and to generate a token based on the OTP and account identifier, so that the OTP will assist in generating a secure audio token that can be authenticated to initiate the payment.

20.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Le Saint et al. (US 20160065370 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Bondesen et al. (US 20150254647 A1).
Claims 7 and 16:

None of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed explicitly discloses wherein the payment information comprises information of a maximum payment amount and a validation period.
However, Bondesen et al. discloses wherein the payment information comprises information of a maximum payment amount and a validation period. (See paragraph [0079]-[0081].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Bondesen et al., and to limit the payment amount and validation period, so that the tokens can be generated based on the restrictions, permissions, thresholds, rules, and categories related to the token user.
Claims 7 and 16 recite “wherein the payment information comprises information of a maximum payment amount and a validation period.” This describes characteristics of the payment information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter .

21.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Le Saint et al. (US 20160065370 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Shanmugam (US 20170300906 A1).
Claim 8:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
None of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses: “generate the post-payment information to be shared with the second electronic device, and transmit the generated post-payment information via the communication module to share the post-payment information with the second electronic device; and to display a result of the payment performed by the second electronic device by the use of the shared post-payment information by receiving the result via the communication module.”
However, Shanmugam discloses the following:
	generate the post-payment information to be shared with the second electronic device, and transmit the generated post-payment information via the communication module to share the post-payment information with the second electronic device. (See Figs. 16-17, and paragraphs [0126]-[0138].)
b.	display a result of the payment performed by the second electronic device by the use of the shared post-payment information by receiving the result via the communication module. (See Figs. 21-24; and paragraphs [0162]-[0166].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Shanmugam, and to enable the second electronic device to share the payment information with the first electronic device, so that a payment token can be provisioned to a child’s mobile device as part of the process of making it payment-enabled, and that a parent payment account holder can view the transaction history.

Claim 9:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., Ben Ayed, and Shanmugam discloses limitations shown above.
Cox discloses communicating account information with the POS terminal via the short-range communication module to perform the payment. (See paragraph [0046].)
Shanmugam further discloses the following:
a processor of the second electronic device is configured to: share the post-payment information provided from the first electronic device, request a token for an offline payment via the communication module, and store the token received via the communication module; and to use the token at the time of payment to perform the payment. (See Figs. 17-18, and paragraph [0130]-[0138].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben AYed, to incorporate with the teachings of Shanmugam, and to enable the second electronic device to share the payment information with the first electronic device and use the token associated with the first electronic device to make payment, so that the account holder’s mobile device can re-transmit received payment tokens to the child’s mobile device.
Claim 9 recites “wherein a second processor of the second device is configured to control the second device to: share the post-payment information provided from the first electronic device, request a token for an offline payment via the communication module, and store the token received via the communication module; and select select the token at the time of payment, and transmit the selected token to the POS terminal via the short-range communication module to perform the payment.” The recited second device is out of the scope of the claimed electronic device and does not have patentable weight.

Claim 10:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., Ben Ayed, and Shanmugam discloses limitations shown above.
Shanmugam further discloses wherein the post-payment information comprises a maximum payment amount and a validation period. (See Fig. 19, and paragraph [0144]-[0151].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Shanmugam, and to limit the payment amount and validation period, so that the account holder can provide input for defining a set of rules to constrain the use of the payment tokens.
Claim 10 recites “wherein the post-payment information comprises a maximum payment amount and a validation period.” This describes characteristics of the post-payment information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The .

22.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Le Saint et al. (US 20160065370 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Boone et al. (US 20120072353 A1).
Claim 12:
Cox in view of Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed discloses limitations shown above.
Cox further discloses authorizing a user based on a fingerprint or a Personal Identification Number (PIN). (See paragraph [0037], “[a]ccess to a network by a consumer can be achieved through entry of a secret code, such as a personal identification number [‘PIN’], in combination with data extracted from the mobile device. In some embodiments, a signature of the consumer may be used in lieu of a secret code,” and paragraph [0048], “[o]ther types of accounts may operate with similar structures, although the details for each type of account are different. For example, use of a debit account typically requires that the 
None of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed explicitly discloses authorizing a user based on a PIN during a registration.
However, Boone et al. discloses including a PIN during a registration. (See paragraph [0048].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Le Saint et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Boone et al., and to include a PIN during the payment information register operation, so as to make registration operation more secure.

Conclusion
23.	 The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
KIM et al. (US 20150132984 A1) discloses a mobile OTP system to generate OTPs for a plurality of services by using the mobile OTP device.

24.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/C.D./Examiner, Art Unit 3685           


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685